Citation Nr: 1444950	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-08 083A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.  

2. Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1976 to September 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and October 2010 rating decisions of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In July 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is in the Veteran's record.  During the hearing he was granted a 60-day abeyance period for the submission of additional evidence.  

The issue of service connection for a hepatitis other than hepatitis C has been raised, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of service connection for a psychiatric disability (on de novo review) and for hepatitis C are being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.  


FINDINGS OF FACT

1. An unappealed April 2007 rating decision declined to reopen a claim of service connection for schizophrenia (which had been denied essentially on the basis that the disability was unrelated to service); prior final rating decisions had also denied service connection for a personality disorder and a developmental abnormality.  

2. Evidence received since the April 2007 rating decision shows diagnoses of acquired psychiatric disabilities other than schizophrenia; raises questions regarding the proper diagnosis for the Veteran's psychiatric disability; relates to unestablished facts necessary to substantiate the claim of service connection for such disability; and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a psychiatric disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision reopens the Veteran's claim, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003.  

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

An April 2007 rating decision declined to reopen a claim of service connection for schizophrenia that had been denied essentially on the basis that such disability, if present, was unrelated to service.  [Earlier rating decisions had also denied the Veteran service connection for a personality disorder and for a developmental disorder].  The Veteran was notified of, and did not timely file a notice of disagreement with, that decision (or submit additional evidence within a year following), and it has become final based on the evidence of record at the time of the decision.  38 U.S.C.A. § 7105.  

Evidence received since the April 2007 rating decision includes service personnel records, VA treatment records, Social Security Administration (SSA) records, an internet article about schizoid personality disorder, and the Veteran's hearing testimony in which he provided additional details and information regarding the onset of psychiatric symptoms in service and persistence since.  This evidence was not part of the record in 2007, and is new.  As it shows the Veteran has a current diagnosis of an acquired psychiatric disability and suggests such disability may be related to his service, it pertains to the unestablished facts necessary to substantiate the claim of service connection for a psychiatric disability.  Consequently, particularly in light of the "low threshold" standard endorsed by the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that the evidence is both new and material, and that the claim of service connection for a psychiatric disability may be reopened.  De novo consideration of the claim is addressed in the remand below.  
ORDER

The appeal to reopen a claim of service connection for a variously diagnosed psychiatric disability is granted.  


REMAND

At the July 2014 hearing, the Veteran testified that his psychiatric symptoms began in service and have persisted since.  He asserts that the schizophrenic personality disorder diagnosed in service is the same condition as, if not a precursor of, his currently diagnosed schizophrenia.  He further asserts that his substance abuse in service was secondary to schizophrenia in service.  In support of his theory, the Veteran has submitted an Internet Mental Health article that indicates that schizophrenia spectrum and other psychotic disorders frequently occur with schizoid personality disorder.  The record shows that the Veteran also has been assigned psychiatric diagnoses of drug-induced psychosis and depression.  In essence, his theory of entitlement is that his psychiatric problems in service were misdiagnosed, and that he has a psychiatric disability that was acquired in service (of which drug abuse was a symptom, and was not due to misconduct).  The record does not include an adequate medical opinion that encompasses all evidence in the record and all arguments presented.  Consequently, a psychiatric evaluation to secure an adequate medical opinion is necessary.  

VA treatment records show the Veteran's initial postservice diagnosis of hepatitis C was in November 2006.  He has identified alleged risk factors for hepatitis C in service (intravenous drug use, self-inflicted injury to his right eye with a pen and surgery for such injury, sharing razors and toothbrushes, and having multiple sexual partners) and postservice (intravenous drug use).  An October 2006 VA treatment record identifies multiple risk factors for the Veteran's hepatitis C, including intravenous drug use.  His theory of entitlement to service connection for hepatitis C (in part) is that it is due to his intravenous substance abuse, which was a symptom of a psychiatric disability acquired in service (and therefore falls outside the prohibition on compensation for disability due to drug abuse or willful misconduct).  In light of such allegation, the two issues on appeal are inextricably intertwined, and consideration of the claim of service connection for hepatitis C must be deferred pending resolution of the claim of service connection for a psychiatric disability.  

Finally, at the July 2014 hearing, the Veteran testified that he has received treatment at the Miami VA medical center (MC) and the Fort Lauderdale Vet Center since 1979.  A review of the record did not find complete records of such VA treatment.  Records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, may contain pertinent information, and must be secured.   

Accordingly, the case is REMANDED for the following:

1. The AOJ must ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for psychiatric disability and hepatitis C since service and to provide the releases necessary for VA to secure any private records of such evaluations and/or treatment.  The AOJ must secure records (those not already in the record) of all such evaluations and/or treatment from the provider(s) identified, to specifically include complete records of the treatment the Veteran received at the Miami VAMC and at the Fort Lauderdale Vet Center since 1979.  

2. Thereafter, the AOJ should arrange for a psychiatric examination of the Veteran to determine the nature and likely etiology of his psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  The examiner should review the records bearing on the Veteran's mental status prior to, during, and subsequent to service.  Based on review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each psychiatric disability entity found.  

(b) Please identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, including the complaints/findings noted in service?  The examiner should include comment on the July 2014 Internet Mental Health article (submitted as supporting the Veteran's claim).  

(c) Please opine (with rationale that cites to factual data) whether the Veteran's drug abuse in service and thereafter has been a primary drug abuse or a symptom of a psychiatric disability acquired in service?

(d) If a psychosis (e.g., schizophrenia) is diagnosed, is it at least as likely as not (a 50% or better probability) that such was manifested in the first year following the Veteran's discharge from service?  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

3. The AOJ should thereafter arrange for a liver diseases examination of the Veteran by an appropriate physician to determine the likely etiology of his hepatitis C.  The entire record (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) What is the most likely etiology for the Veteran's hepatitis C?  Specifically, is it at least as likely as not (i.e., 50% or better probability) that the hepatitis C was incurred or aggravated during his active service, to include as due to the alleged risk factors in service of intravenous drug use, self-inflicted injury to the right eye with a pen and surgery for such injury, sharing razors and toothbrushes, and having multiple sexual partners?  Please specify any risk factor in service found to be the likely cause of the hepatitis.

(b) If the hepatitis C is determined to be unrelated to risk factors in service, please identify the postservice risk factor(s) considered to be the likely cause.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

4. The AOJ should then review the record and readjudicate the remaining claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


